DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (USPGPub 2008/0177224) in view of Khalil et al. (USPGPub 2013/0023821) above, and further in view of Silver et al. (USPGPub 2011/0071466).

Re Claim 1, Kelly discloses an automatic breast pump system (Kelly Fig. 1), comprising: a flange (43) sized and shaped to receive and surround a user's nipple (Kelly ¶ 0025); a pump mechanism (51) configured to provide a suction pressure within the flange (43) (Kelly ¶ 0035); and a controller (69) associated with the pump mechanism and configured to control pump function (Kelly ¶ 0010); wherein the controller provides automatic, real time adjustments to maintain a target pressure within the breast pump system (Kelly ¶ 0036-0037, 0049). However, 
	Khalil discloses a wearable breast pump (Khalil Figs. 9-11) comprising an external shell (6', 6") shaped to provide a natural breast profile, the external shell (6', 6") sized and shaped to be received within a bra of a user; a pump mechanism (81) configured within the external shell (6', 6"); a controller (Khalil ¶ 0068) configured within the external shell (6', 6"); and a conduit (conduit between coupling part 72 and collection container T - Khalil Fig. 10) for transporting milk pumped from a breast, the conduit configured within the external shell (6', 6"), the configuration for hands-free use (Khalil ¶ 0032 and 0066-0069).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the automatic breast pump system of Kelly to be configured as a wearable breast pump comprising an external shell shaped to provide a natural breast profile, the external shell sized and shaped to be received within a bra of a user; a pump mechanism configured within the external shell; a controller configured within the external shell; and a conduit for transporting milk pumped from a breast, the conduit configured within the external shell, the configuration as disclosed by Khalil for hands-free use.
	Kelly in view of Khalil fail to disclose the controller being responsive to a milk flow within the conduit and configured to maintain a target pressure within the conduit of the breast pump system in response to the milk flow in the conduit. Silver discloses an automatic breast pump system (Silver Figs. 14-15B) comprising a controller (controller via electrical connection 133 - as 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the controller of Kelly in view of Khalil to be configured to be responsive to a milk flow within the conduit and configured to maintain a target pressure within the conduit of the breast pump system in response to the milk flow in the conduit as disclosed by silver, the configuration for ensuring the appropriate vacuum profile is produced at the nipple, thus allowing the breast pump system to perform consistently from user to user and allow for improved reproduction of vacuum profiles of an infant.

Re Claim 2, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 1. Kelly discloses wherein the controller repeatedly measures and calculates pressure to vary suction pressure (Kelly ¶ 0023, 0036-0039, 0049, 0056-0060).

Re Claim 3, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 1. Kelly discloses wherein the controller continuously measures and calculates pressure to vary suction pressure (Kelly ¶ 0023, 0036-0039, 0049, 0056-0060).

Re Claim 4, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 1. Kelly discloses a sensor in communication with the controller to provide a control loop that is used to adjust suction pressure (Kelly ¶ 0023, 0058-0060).

Re Claims 13, 15, and 16: Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 1. Kelly discloses a sensor used to provide feedback to the controller for controlling pumping cycles to achieve or maintain desired suction pressure (Kelly ¶ 0023, 0058-0060); wherein the sensor is a non-contact sensor (Kelly ¶ 0010, 0023, 0030; Claim 3); and wherein the sensor is a pressure sensor (Kelly ¶ 0010, 0023, 0030; Claim 3).

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (USPGPub 2008/0177224) in view of Khalil et al. (USPGPub 2013/0023821) above, and further in view of Silver et al. (USPGPub 2011/0071466) as applied to Claim 4 above, and further in view of Girard et al. (USPGPub 2015/0292500).

Re Claims 5 and 7: Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 4. Kelly in view of Khalil above and further in view of Silver do not 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the pump mechanism of Kelly in view of Khalil and further in view of Silver to be comprised of a compression member that creates the suction pressure, wherein the control loop is used to adjust a position of the compression member to vary or maintain suction pressure; and a second compression member, wherein the control loop is used to adjust a position of the second compression member to vary or maintain suction pressure as disclosed by Girard wherein the pump can be calibrated by sensing pressure.

Re Claims 6 and 8: Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 4. Kelly in view of Khalil above and further in view of Silver do not disclose a compression member that creates the suction pressure, wherein the control loop is 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the pump mechanism of Kelly in view of Khalil and further in view of Silver to be comprised of a compression member that creates the suction pressure, wherein the control loop is used to adjust a speed of the compression member to vary or maintain suction pressure; and a second compression member, wherein the control loop is used to adjust a speed of the second compression member to vary or maintain suction pressure as disclosed by Girard wherein position correlates the pressure signal issued by the pressure sensor with a position of the drive shaft during actuation of the compression member.

Re Claim 12, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 1. Kelly in view of Khalil above and further in view of Silver do not disclose .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (USPGPub 2008/0177224) in view of Khalil et al. (USPGPub 2013/0023821) above, and further in view of Silver et al. (USPGPub 2011/0071466) as applied to Claim 1 above, and further in view of Jorritsma (USPN 4,821,580).

Re Claim 9, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 1. Kelly in view of Khalil above and further in view of Silver do not disclose wherein a volume of milk pumped is calculated by comparing pressure changes. Jorritsma discloses a pump apparatus where a volume of fluid calculated by comparing pressure changes for accurate fluid delivery (Jorritsma Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the pump mechanism of Kelly in view of Khalil and further in view of Silver to be configured such that a volume of milk pumped is calculated by comparing pressure changes as disclosed by Jorritsma for accurate fluid delivery.

Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (USPGPub 2008/0177224) in view of Khalil et al. (USPGPub 2013/0023821) above, and further in view of Silver et al. (USPGPub 2011/0071466) as applied to Claims 4 or 13 above, and further in view of Zhou (USPGPub 2010/0106082).

Re Claims 10 and 11, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 4. Kelly in view of Khalil above and further in view of Silver do not disclose wherein a volume of milk pumped is calculated by assessing the position of the compression member; and wherein pressure changes are assessed by a comparison with positions of the compression member. Zhou discloses an infusion pump wherein a volume of fluid pumped is calculated by assessing the position of the compression member; and wherein pressure changes are assessed by a comparison with positions of the compression member (Zhou ¶ 0036, 0045, 0047) wherein the calculation can be performed multiple times to acquire a more accurate value of fluid volume (Zhou ¶ 0033).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the pump mechanism of Kelly in view of Khalil and further in view of Silver to be configured such that a volume of milk pumped is calculated by assessing the position of the compression member; and wherein pressure changes are assessed by a comparison with positions of the compression member as disclosed by Zhou wherein the calculation can be performed multiple times to acquire a more accurate value of fluid volume.

Re Claim 17, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 13. Kelly in view of Khalil above and further in view of Silver do not disclose wherein a volume of milk produced during pumping is calculated. Zhou discloses an infusion pump wherein a volume of fluid produced during pumping is calculated (Zhou ¶ 0036, 0045, 0047) wherein the calculation can be performed multiple times to acquire a more accurate value of fluid volume (Zhou ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the pump mechanism of Kelly in view of Khalil and further in view of Silver to be configured such that a volume of milk produced during pumping is calculated as disclosed by Zhou wherein the calculation can be performed multiple times to acquire a more accurate value of fluid volume.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (USPGPub 2008/0177224) in view of Khalil et al. (USPGPub 2013/0023821) above, and further in view of Silver et al. (USPGPub 2011/0071466) as applied to Claims 4 or 13 respectively, above and further in view of Lau (USPGPub 2015/0196247).

Re Claim 14, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 13. Kelly in view of Khalil above and further in view of Silver do not disclose wherein the sensor is a flow sensor. Lau discloses a system for monitoring infant feeding comprising a flow sensor wherein a flow sensor can be integrated over time to determine the volume of milk removed per suck (Lau Abstract). Therefore, it would have been obvious to one 

Re Claim 18, Kelly in view of Khalil above and further in view of Silver disclose all of the limitations of Claim 13. Kelly in view of Khalil above and further in view of Silver do not disclose wherein flow-rate at any particular time in a pumping session is calculated. Lau discloses a system for monitoring infant feeding wherein flow-rate at any particular time in a pumping session is calculated which can be integrated over time to determine the volume of milk removed per suck (Lau Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the sensor of Kelly in view of Khalil and further in view of Silver to be a flow sensor wherein flow rate at any particular time in a pumping session is calculated as disclosed by Lau wherein such a configuration can be integrated over time to determine the volume of milk removed per suck.

Response to Arguments
Applicant’s arguments filed 01/27/2021 with respect to Kelly in view of Khalil and further in view of Chen have been fully considered and are persuasive. Applicant has withdrawn this particular rejection where secondary reference Chen cannot be said to disclose the controller being responsive to a milk flow within the conduit where Chen’s change in pressure is an approximation of what is happening in the conduit.

Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. At the bottom of Page 4 and leading into Page 5 of the response, applicant argues that prior art Silver fails to disclose making adjustments responsive to a milk flow within the conduit. However, Silver’s sensor measures pressure not only at the nipple, but within the cavity as well for maintaining a baseline vacuum or minimum vacuum at the nipple. Furthermore, this baseline vacuum or minimum vacuum is maintained throughout a pumping session, which would include during milk flow through the conduit (Silver ¶ 0015). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783              

04/19/2021